Case 3:19-cv-03770-WHO Document 52-28 Filed 09/18/19 Page 1 of 4




                        Exhibit 28
6/19/2019                                         Abigail
                      Case 3:19-cv-03770-WHO Document     Frank | LinkedIn
                                                       52-28        Filed 09/18/19 Page 2 of 4
                                                                                                                                                                                          Try Premium Free
                           Search                                                                                                                                                            for 1 Month
                                                                                            Home      My Network     Jobs         Messaging   Notifications     Me           Work


                                                  Vanderbilt’s Online Ed.D. - Earn an Ed.D. in leadership and learning in organizations online. Ad

                                                                                                                                                    Promoted
                                                                                                                                                               Vanderbilt’s Online Ed.D.
                                                                                                                                                               Earn an Ed.D. in leadership and
                                                                                                                                                               learning in organizations online.


                                                                                                                                                               Conservation Psychology!
                                                                                                                                                               Learn to use behavior change to solve
                                                                                                                                                               environmental problems. Fully Online!


                                                                                                                                                               David Mitroff, Ph.D.
                                                                                                                                                               SF Bay Area law firm marketing
                                                                                             Connect           Message         More…                           consultant. Want to grow your firm?



                     Abigail Frank        · 2nd                                                          MGI
                                                                                                                                                  People Also Viewed
                     Field Service Engineer at MGI Americas                                              University of Pennsylvania,
                                                                                                         School of Engineering and…
                     San Francisco Bay Area · 359 connections · Contact info                                                                                  Yin He • 3rd
                                                                                                                                                              Head of Scientific Operations at
                                                                                                                                                              Transcriptic


                     Highlights                                                                                                                               Beata Desselle
                                                                                                                                                              Student at The Johns Hopkins University
                             1 Mutual Connection
                             You and Abigail both know Lauren Rubenstein, JD, PsyD, RYT                                                                       Albert Kim • 3rd
                                                                                                                                                              Automation Engineer at insitro


                                                                                                                                                              David Orozco
                                                                                                                                                              Manufacturing Engineer at Silk Road
                     Experience
                                                                                                                                                              Medical, Inc.

                               Field Service Engineer
                                                                                                                                                              Robert Hagerty • 3rd
                               MGI
                                                                                                                                                              Student at Georgetown University
                               2019 – Present · less than a year                                                                                              School of Medicine
                               Americas
                               - Service NGS instruments and lab automated workstations at Complete Genomics in San Jose, as                                  Micah Brodsky • 3rd
                               well as external customers throughout North and South America
                                                                                                                                                              Automation Engineer at Transcriptic


                               Automation Engineer                                                                                                            John Whittaker • 3rd
                               Invitae                                                                                                                        Automation Engineer at Invitae
                               2018 · less than a year
                               San Francisco Bay Area                                                                                                         Takia Rudolph • 3rd
                               - Maintained and troubleshot laboratory equipment, including automated systems, DNA                                            Software Engineer at Twilio Inc.
                               sequencers and liquid handlers
                               - Built image capturing robots for Accessioning team to make blood and sample logging more
                                                                                                                                                              Beeta Zafiropoulos • 3rd
                               efficient... See more
                                                                                                                                                              Applications Engineer at ON
                                                                                                                                                              Semiconductor

                               Field Services Engineer II
                               Thermo Fisher Scientific                                                                                                       Helen Petty • 3rd
                                                                                                                                                              Environmental Analysis and Policy
                               2015 – 2017 · 2 yrs
                               San Francisco, California
                               - Performed training, maintenance and qualification (IQ/OQ/PQ) services on Applied Biosystems™                     Learn the skills Abigail has
                               instruments
                               - Managed 100+ instruments used for forensic, pharmaceutical, research and clinical purposes                                          Business Analytics:
                               across California and Nevada... See more
                                                                                                                                                                     Forecasting with Seasonal
                                                                                                                                                                     Baseline Smoothing
                               Assistant Teacher                                                                                                                     Viewers: 7,560

                               Temple Emanuel Early Childhood Center
                                                                                                                                                                     Microsoft Dynamics 365
                               2012 – 2015 · 3 yrs
                                                                                                                                                                     and the Power Platform
                               Kensington, MD
                                                                                                                                                                     Viewers: 1,871
                               - Assisted in the teaching of preschool students ages 2-5
                                                                                                                                                                     Excel 2016: Cleaning Up
                                                                                                                                                                     Your Data
                               Global Biomedical Service Program Participant
                                                                                                                                                                     Viewers: 20,500
                               University of Pennsylvania
                               May 2014 – Jun 2014 · 2 mos                                                                                        See more courses
                               Hong Kong and Guangdong Province, China
                               The Global Biomedical Service (GBS) program seeks to provide students with the opportunity to                        Promoted
                               have hands on technical and cultural experience abroad. I traveled to Guangzhou to make ortheses                                Vanderbilt’s Online Ed.D.
                               for children with neuromusculoskeletal disorders and Shaoguan to make protheses for adults with                                 Earn an Ed.D. in leadership and
                               below-the-knee amputations. Alongside biomedical engineering students from Hong K... See more                                   learning in organizations online.


                                                                                                                                                               David Mitroff, Ph.D.
                               Research Intern                                                                                                                 SF Bay Area law firm marketing
                                                                                                                                                               consultant. Want to grow your firm?
                               Microfluidics Lab, Bar-Ilan Institute of Nanotechnology and Advanced Materials (BINA)
                               2014 · less than a year                                                                                                         Earn Your MPH from Tulane
                               Ramat Gan, Israel                                                                                                               Built to lead. Developing innovative
                               - Designed and conducted experiments to determine the feasibility of collecting and analyzing                                   public health leaders.

                               inner eye fluid via an implantable microfluidic chip during 400+ hours of lab time
                               - Presented results to potential customers and compiled manual for understanding, repeating and
                               continuing research... See more



                               College Tutor
                               Peer2Peer Tutors                                                                                                                                                    Messaging


https://www.linkedin.com/in/abigail-frank-46957050/                                                                                                                                                            1/3
6/19/2019                                         Abigail
                      Case 3:19-cv-03770-WHO Document     Frank | LinkedIn
                                                       52-28        Filed 09/18/19 Page 3 of 4
                                2009 – 2012 · 3 yrs
                                                                                                                                                                                 Try Premium Free
                                - Worked weekly with students, tutoring in Math, Chemistry and Physics
                           Search                                                                                                                                                   for 1 Month
                                                                                                Home      My Network       Jobs          Messaging   Notifications   Me   Work


                               Statistical Intern
                               RTI International
                               2011 · less than a year
                               Washington, DC
                               - Cleansed and standardized data from math and reading exams given in African and South
                               American countries
                               - Conducted statistical analysis on data and created standard statistical analysis code to evaluate all
                               future data... See more



                               Bioinformatics Intern
                               National Cancer Institute, NIH
                               2010 – 2011 · 1 yr
                               Rockville, MD
                               - Conducted statistical analysis on the copy number and genotype data of liver cancer patients in
                               relation to healthy patients

                     Show fewer experiences



                     Education

                               University of Pennsylvania, School of Engineering and Applied Science
                               Bachelor’s Degree, Bioengineering
                               2011 – 2015
                               Activities and Societies: University of Pennsylvania Club Field Hockey; President (2013);
                               Games and Events Coordinator (2012), Tour Guide; Kite & Key Society, Participant;
                               Global Biomedical Services, Jewish Life Liason (Intern); Jewish Rennissance Project;
                               University of Pennsylvania Hillel


                               Bethesda Chevy Chase High School
                               High School
                               2007 – 2011
                               Activities and Societies: Secretary, National Honors Society; Secretary, Spanish Honors
                               Society; Varsity Field Hockey; Varsity Lacrosse; Wind Ensemble; Pep Band




                     Volunteer Experience
                               Bioengineer
                               Global Biomedical Service Program, University of Pennsylvania
                               May 2014 – Jun 2014 • 2 mos
                               Health

                               The Global Biomedical Service (GBS) program seeks to provide students with the opportunity to
                               have hands on technical and cultural experience abroad. I traveled to Guangzhou to make ortheses
                               for children with neuromusculoskeletal disorders and Shaoguan to make protheses for adults with
                               below-the-knee amputations. Alongside biomedical engineering students from Hong Kong
                               Polytechnic University, GBS allowed me the chance to apply technical skills in a clinical setting.




                                                                                                                                                                                       Messaging


https://www.linkedin.com/in/abigail-frank-46957050/                                                                                                                                                 2/3
6/19/2019                                         Abigail
                      Case 3:19-cv-03770-WHO Document     Frank | LinkedIn
                                                       52-28        Filed 09/18/19 Page 4 of 4
                                                                                                                         Try Premium Free
                          Search                                                                                            for 1 Month
                                                      Home   My Network   Jobs   Messaging   Notifications   Me   Work




                                                                                                                               Messaging


https://www.linkedin.com/in/abigail-frank-46957050/                                                                                         3/3
